      Case 1:18-cv-01195-FJS-TWD Document 16 Filed 03/20/19 Page 1 of 2



United States District Court
Northern District of New York                            1:18-cv-01195-FJS-TWD

Todd Gaetano individually and on behalf of
all others similarly situated
                                Plaintiff

                 - against -                              Plaintiff’s Status Report

Live Nation Entertainment         Inc.      and
Ticketmaster, LLC,
                                Defendants


       Pursuant to the Court’s Text Order Approving Stipulation and Staying Case, January 25,

2019 (ECF No. 15), Plaintiff submits the following Status Report regarding similar cases:

       On March 13, 2019, in Dickey v. Ticketmaster, LLC, No. 2:18-cv-09052 (C.D. Cal. Mar.

12, 2019), defendants’ Motion to Compel Arbitration was granted. See Exhibit A, Copy of Order,

ECF No. 33 (Wu, J.).

       On March 13, 2019, in Ameri v. Ticketmaster LLC and Lee v. Ticketmaster L.L.C., the

Court in the Northern District of California vacated the hearing date on defendants’ Motion to

Compel Arbitration and took that motion under submission on the papers. See ECF No. 39, Ameri

v. Ticketmaster LLC, No. 3:18-cv-06750 (N.D. Cal.); ECF No. 42, Lee v. Ticketmaster L.L.C., No.

3:18-cv-05987 (N.D. Cal.). Thank you.

Dated: March 20, 2019
                                                              Respectfully submitted,

                                                              Sheehan & Associates, P.C.
                                                              /s/Spencer Sheehan
                                                              Spencer Sheehan (SS-8533)
                                                              NDNY Bar Roll 519087
                                                              505 Northern Blvd., Suite 311
                                                              Great Neck, NY 11021
                                                              (516) 303-0552
                                                              spencer@spencersheehan.com
      Case 1:18-cv-01195-FJS-TWD Document 16 Filed 03/20/19 Page 2 of 2




1:18-cv-01195-FJS-TWD
United States District Court
Northern District of New York

Todd Gaetano individually and on behalf of all others similarly situated


                                        Plaintiff


        - against -


Live Nation Entertainment Inc. and Ticketmaster, LLC,

                                         Defendants




                                       Plaintiff’s Status Report


                                    Sheehan & Associates, P.C.
                                    505 Northern Blvd., #311
                                      Great Neck, NY 11021
                                       Tel: (516) 303-0052
                                       Fax: (516) 234-7800



Pursuant to 22 NYCRR 130-1.1, the undersigned, an attorney admitted to practice in the courts of
New York State, certifies that, upon information, and belief, formed after an inquiry reasonable
under the circumstances, the contentions contained in the annexed documents are not frivolous.

Dated: March 20, 2019
                                                                           /s/ Spencer Sheehan
                                                                            Spencer Sheehan
